Title: Enclosure I: John Browne Cutting to the Lords Commissioners of the Admiralty, 10 August 1790
From: Cutting, John Brown
To: Lord Commissioners of the Admiralty


Enclosure I John Browne Cutting to the Lords Commissioners of the Admiralty

St. James’s Square Augt. 10th. 1790.

To the Right Honble. the Lords Commissioners of the British Admiralty.
The Memorial of John Brown Cutting respectfully sheweth.
That your memorialist is a native and Citizen of the United States of America, and has been intreated by four of his fellow Citizens to represent that they are truly such, and to ask your orders for their discharge from onbound his Britannic Majesty’s ships the Edgar and Crescent.
Your memorialist having first taken great pains to satisfy himself that Hugh Purdie, Thomas Henderson, Isaac Crapper and George Sheldrake, are really Americans, and not British mariners, now submits the best testimony of the fact which can be had here, not doubting that it will be pronounced sufficient to entitle them to that interference of your Lordships which is thereupon respectfully claimed and solicited for the said foreigners by their countryman, Your Lordships most obedient servant.

John Brown Cutting

